Citation Nr: 1810121	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  11-17- 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating for diabetes mellitus higher than 20 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1967 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction has since been transferred to the RO in Milwaukee, Wisconsin.

In the Veteran's June 2011 substantive appeal, he requested a Board hearing in connection with his appeal.  In a March 2015 correspondence, he canceled his hearing request.  As the Veteran has not submitted any additional request for a hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2017).

In August 2015, the Board remanded this issue for additional evidentiary development.  Thereafter, in an August 2016 decision, the Board denied entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2017, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the Court issued an Order vacating the Board's denial of entitlement to an initial increased rating for diabetes mellitus and remanded the case to the Board for further action consistent with the terms of the JMR. 

In August 2017, the Board remanded the issue for additional development.  Specifically the Board requested an addendum opinion by a VA examiner.  The Board requested that the VA examiner make a determination as to whether the Veteran's service connected diabetes mellitus has a required regulation of activities at any time since March 2010.  


FINDING OF FACT

The Veteran's service connected diabetes mellitus has not required regulation of activities at any time since contemporaneous to when he filed his claim to the present.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (2012).  38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.10, 4.119 (2017), Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met its duty to notify and assist the Veteran in obtaining evidence to substantiate his claim.  See eg. 38 U.S.C.A. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Pursuant to the Board's August 2017 remand, the AOJ obtained any outstanding records and provided the Veteran with pertinent VA examinations.  The AOJ then issued a supplemental statement of the case in December 2017.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Diabetes mellitus is rated pursuant to Diagnostic Code 7913, 38 C.F.R. § 4.119 (2017).  In this case, the RO rated the Veteran's diabetes mellitus as 20 percent disabling under those criteria. 

Under Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when the diabetes mellitus requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Relevant to this appeal, the criteria for rating diabetes are "successive." Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  "Successive" criteria exist where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component. Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).

The term "regulation of activities" is specifically defined as "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet.  App. at 363. Medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  In other words a medical provider must indicate that the claimant's "diabetes is of such severity that he should curtail his activities such as to avoid strenuous activity."  Id. Although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, See 38 C.F.R. §§ 4.7, 4.21 (2017), those regulations do not apply where the rating schedule establishes successive criteria.  

The Board notes that the Veteran has received VA and private treatment for his diabetes mellitus condition.

The Veteran contends that his service connected diabetes mellitus requires insulin, a restricted diet, and regulation of his activities thus requiring a higher rating under 38 C.F.R. § 4.119 (2017), Diagnostic Code 7913 (2017).  

Relevant private treatment records have been submitted in this case.  December 2014 records note that the Veteran suffered an episode of dyspnea from exertion as a result of shoveling snow.  Also noted was that the Veteran walks a few blocks for exercise.  April 2015 records note that diet, exercise, and weight loss were recommended to the Veteran.  May 2015 records include recommended tighter diet control, more exercise, and weight loss for diabetes control.  These note that the Veteran was physically active.  Also noted was that the Veteran participated in physical therapy and had increased the frequency of walking as exercise.   August 2015 notations include that the Veteran had increased his exercise activity and continued to be active in fishing, working outside, and other activities.  In June 2016 it was noted that the Veteran was continuing to increase his exercise levels.

VA again provided a relevant examination in November 2015.  The examiner indicated that his diabetes mellitus required regulation of activities.  In response to the examination form direction to provide examples of how the Veteran must regulate his activities, the examiner stated only that the Veteran was scheduled to see a dietician the following week.  Obviously, this does not go to regulation of activities as defined by regulation and caselaw.  The examiner also noted that due to insulin use, the Veteran should be precluded from employment that is safety-sensitive such as prolonged driving, climbing ladders, and any job that is physically exertional.  

Pursuant to the Board's August 2017 Remand, A VA addendum opinion was obtained in September 2017 addressing whether the Veteran's diabetes mellitus required regulation of activities at any time since March 2010.  The examiner opined that the Veterans diabetes mellitus has less likely as not required regulation of his activities any time since March 2010.  The examiner's noted that "regulation of activities" is required when there is a substantial risk for developing hypoglycemia.  The examiner explained that in such cases avoiding prolonged physical work or exercise is necessary to avoid the possibility of developing hypoglycemia, however; a decreased tolerance for exercise is a separate matter.  The examiner noted that the inability to work or exercise above a certain level due to physical limitations does not meet the threshold for "regulation of activities".  The examiner explained that in the case of this Veteran, decreased exercise tolerance is likely related to advancing age, deconditioning, and obesity.  The examiner also noted that the November 2015 VA examination doesn't interpret the question in a correct manner because there is no indication in medical records that Veteran has issues with recurrent hypoglycemia or that he has been instructed to limit physical activity to avoid hypoglycemia.  

The Board finds this opinion to be highly probative medical evidence unfavorable to granting a rating higher than the already assigned 20 percent.  The examiner provided a logical and full explanation, based in medical principles, as to why the Veteran's diabetes mellitus does not require regulation of activities.  This is also consistent with the treatment records already discussed.  This opinion is the most probative evidence of record on the question of whether the Veteran's diabetes mellitus has required regulation of activities at any time since March 2010.

Based on the above, the Board concludes that the preponderance of evidence is against assigning a rating higher than 20 percent for any period on appeal.  The Veteran's diabetes mellitus requires insulin and a restricted diet, but does not require regulation of his activities.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).  


ORDER
Entitlement to an initial increased rating for diabetes mellitus, rated 20 percent disabling is denied. 



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


